139 U.S. 503
11 S.Ct. 594
35 L.Ed. 261
ELECTRIC GAS LIGHTING CO.v.TILLOTSON et al.
No. 235.
April 6, 1891.

Edwin H. Brown, for appellant
E. N. Dickerson, for appellees.
BLATCHFORD, J.


1
This suit is founded upon the same reissue, No. 9,743, considered in Electric Gas-Lighting Co. v. Boston Electric Co., ante, 586, (just decided.) The case was heard by Judge WHEELER, who dismissed the bill, holding that claims 2 and 5 of the reissue were invalid. 21 Fed. Rep. 568. It having been stipulated that, if the decree in No. 232 is affirmed, to decree in No. 235 shall be affirmed without costs to the appellees, and the decree in No. 232 having been affirmed, the decree in No. 235 is affirmed, without costs to the appellees.